UNITED STATES COURT OF APPEALS
Filed 7/29/96
                                 TENTH CIRCUIT
                              _____________________

 ROBERT RICHARDSON,

      Plaintiff-Appellant,

 v.                                                    No. 96-1036
                                                   (D.C. No. 94-B-1774)
 ALBERTSON'S, INC., a Delaware                        (D. Colorado)
 Corporation,

      Defendant-Appellee.
                              _____________________

                             ORDER AND JUDGMENT *
                              _____________________

Before BRORBY, EBEL and HENRY, Circuit Judges.
                      _____________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Appearing pro se, Robert Richardson appeals the district court's order

      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
granting Albertson's motion for summary judgment on his claims that Albertson's

termination of his employment violated the Americans with Disabilities Act, 42

U.S.C. § 12101 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., and 42 U.S.C. §1981. We affirm.



      Albertson's terminated Mr. Richardson from his position as a baker on

August 7, 1993. Mr. Richardson, an African American, claims he was fired for

being absent from work for two days without having a doctor's note for

verification while white employees were not required to produce doctor's notes

for similar absences. Albertson's claims they fired Mr. Richardson "for failing to

report to work as scheduled, failing to comply with a reasonable request that he

provide documentation concerning his absence, and because of Albertson's belief

that he lied about the events of June 2-5, 1992, asked a co-worker to lie for him,

and falsely denied reporting to work."



      Prior to filing his complaint in district court, Mr. Richardson was required

to exhaust his administrative remedies regarding his claims under the Americans

with Disabilities Act and Title VII. 42 U.S.C. § 2000e-5; 42 U.S.C. § 12117(a);

Khader v. Aspin, 1 F.3d 968, 970 (10th Cir. 1993). He attempted to do this by

filing a claim with the Equal Employment Opportunity Commission (the


                                         -2-
"Commission"). In its determination letter, the Commission found "Charging

party has failed to provide, medical documentation to show that he is a qualified

individual as required by the ADA. Therefore, the Commission finds that it has

no jurisdiction on the allegations filed under the Americans with Disabilities

Act." We have held that "when a complainant refuses or fails to provide the

agency information sufficient to evaluate the merits of the claim, he or she cannot

be deemed to have exhausted administrative remedies." Khader, 1 F.3d at 971

(internal quotation marks omitted). We therefore agree with the district court's

finding that it lacked jurisdiction over Mr. Richardson's claim under the

Americans with Disabilities Act because by failing to provide the Commission

with the documents it needed to determine his claim, he failed to adequately

exhaust his administrative remedies.



      The Commission's letter did dismiss Mr. Richardson's Title VII claims on

the merits. We agree with the district court that he failed to show any evidence of

racial discrimination and his Title VII claim and his § 1981 claim were properly

dismissed on summary judgment. See Patterson v. McLean Credit Union, 491

U.S. 164, 186-87 (1989) (same analysis applies to Title VII and § 1981 claims).

Under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), an

employee carries the initial burden of establishing a prima facie case of racial


                                         -3-
discrimination. If this is done, the burden then shifts to the employer to show a

legitimate, non-discriminatory reason for terminating the plaintiff. Id. If the

employer does so, the burden then shifts back to the plaintiff to establish the

employer's reasons as pretext. Id. at 804; Randle v. City of Aurora, 69 F.3d 441,

451 (10th Cir. 1995). The district court found:

      Assuming that Richardson can set forth a prima facie case of racial
      discrimination, Albertson's has met its burden of setting forth a
      legitimate non-discriminatory reason for terminating him.
      Albertson's proffers affidavits of four employees who confirm the
      events of June 2 through 5. These facts are uncontroverted based on
      Richardson's failure to provide evidence other than his own
      conclusory allegations regarding these events. Therefore, Richardson
      presents no evidence that the proffered reasons for his termination
      were pretextual. Accordingly, he fails to set forth a prima facie case
      of racial discrimination and Albertson's is entitled to summary
      judgment on Richardson's Title VII and § 1981 claims.


      After liberally construing the record, the only evidence we can find that Mr.

Richardson offers of race discrimination are his unsupported allegations white

coworkers were not fired for failing to report to work and his statement that he

has shown "his witness and produce[d] evidence to show a genuine issue in his

pretrial disclosures." He fails to identify who this witness is or what their

testimony would be; nor does he identify any non-minority coworkers who were

treated differently than he was. He also fails to provide any evidence to dispute

the legitimate reasons Albertson's gave for terminating him. Mere conclusory

allegations unsupported by any evidence are not enough to withstand a motion for

                                          -4-
summary judgment.



     The order of the district court is AFFIRMED.



                                   Entered for the Court:

                                   WADE BRORBY
                                   United States Circuit Judge




                                     -5-